Exhibit 10.4

NEITHER THIS WARRANT NOR THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE
SKY LAWS.
 
 
BEACON POWER CORPORATION
 
WARRANT
 
Warrant No. R-___
Dated: June 30, 2008

 
Beacon Power Corporation, a Delaware corporation (the “Company”), hereby
certifies that, for value received, Massachusetts Development Finance Agency, a
body politic and corporate created by Chapter 289 of the Acts of 1998 and
established under Massachusetts General Laws Chapter 23G, as amended, or its
registered assigns in accordance with Section 16 (the “Holder”), is entitled to
purchase from the Company eighty-five thousand nine hundred seventy-nine
(85,979) shares of common stock, $0.01 par value per share (the “Common Stock”),
of the Company (each such share, a “Warrant Share” and all such shares, the
“Warrant Shares”) at an exercise price equal to $1.89 per share (as adjusted
from time to time as provided in Section 8, the “Exercise Price”), at any time
and from time to time on and after the date hereof and through and including the
seventh (7th) anniversary of the date hereof (the “Expiration Date”), subject to
the terms and conditions set forth herein.
 
1. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
2. Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in accordance with Section 16 in the Warrant Register,
upon surrender of this Warrant, with the Form of Assignment attached hereto duly
completed and signed, to the Company’s transfer agent or to the Company at its
address specified herein. Upon any such registration or transfer, a new warrant
to purchase Common Stock, in substantially the form of this Warrant (any such
new warrant, a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder. The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.
 
 
 

--------------------------------------------------------------------------------

 

3. Exercise and Duration of Warrants.
 
(a) This Warrant shall be exercisable by the registered Holder at any time and
from time to time on or after the date hereof to and including the Expiration
Date, provided, that the representations and warranties set forth in Section 17
are true, and that the covenants set forth in Section 17 have been satisfied, at
the time of such exercise. At 5:00 P.M., Eastern time on the Expiration Date,
the portion of this Warrant not exercised prior thereto shall be and become void
and of no value.
 
(b) A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised,
and the date such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.” The Holder
shall be required to deliver the original Warrant in order to effect an exercise
hereunder. Upon the execution and delivery of the Exercise Notice, the Company
shall issue a New Warrant to the Holder evidencing the right to purchase the
remaining number of Warrant Shares.
 
(c) The Company shall have a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock available to issue the Warrant
Shares upon exercise of the Warrant.
 
4. Delivery of Warrant Shares.
 
(a) Upon exercise of this Warrant, the Company shall promptly issue or cause to
be issued and cause to be delivered to the Holder a certificate for the Warrant
Shares issuable upon such exercise. Such certificate shall bear a restrictive
legend substantially the same as the legend first set forth above. The Holder
shall be deemed to have become holder of record of such Warrant Shares as of the
Exercise Date.
 
(b) This Warrant is exercisable, either in its entirety or, from time to time
from the Date hereof, for a portion of the number of Warrant Shares. Upon
surrender of this Warrant following one or more partial exercises, the Company
shall issue or cause to be issued, at its expense, a New Warrant evidencing the
right to purchase the remaining number of Warrant Shares.
 
5. Charges, Taxes and Expenses. Issuance and delivery of certificates for
Warrant Shares shall be made without charge to the Holder for any issue or
transfer tax, withholding tax, transfer agent fee or other incidental tax or
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Company. The Holder shall be responsible for all
other tax liability that may arise as a result of holding this Warrant or
receiving Warrant Shares upon exercise hereof or transferring either this
Warrant or the Warrant Shares.
 
6. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.
 
 
 

--------------------------------------------------------------------------------

 

7. Reservation of Warrant Shares. The Company shall at all times reserve and
keep available out of the aggregate of its authorized but unissued and otherwise
unreserved Common Stock, solely for the purpose of enabling it to issue Warrant
Shares upon exercise of this Warrant as herein provided, the number of Warrant
Shares which are then issuable and deliverable upon the exercise of this entire
Warrant, free from preemptive rights or any other contingent purchase rights of
persons other than the Holder (taking into account the adjustments and
restrictions of Section 8). The Company covenants that all Warrant Shares so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable. The Company will take all
such actions as may be necessary to assure that such shares of Common Stock may
be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of any securities exchange or automated
quotation system upon which the Common Stock may be listed.
 
8. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this section.
 
(a) Stock Dividends, Subdivisions, Combinations. In case the Company shall (i)
pay a dividend on its Common Stock in shares of Common Stock, (ii) subdivide its
outstanding Common Stock into a greater number of shares of Common Stock, or
(iii) combine its outstanding Common Stock into a smaller number of shares of
Common Stock, then the number of shares of Common Stock purchasable upon
exercise of this Warrant shall be adjusted so that the Holder of this Warrant
shall thereafter be entitled to receive that kind and number of shares of Common
Stock or other securities of the Company that such Holder would have owned or
have been entitled to receive after the happening of any of the events described
above, had this Warrant been exercised immediately prior to the happening of
such event or any record date with respect thereto and the Exercise Price shall
be proportionately increased or decreased, as the case may be, such that the
aggregate Exercise Price shall not be adjusted. An adjustment made pursuant to
this subsection (a) shall become effective immediately after the record date in
the case of a dividend and shall become effective immediately after the
effective date in the case of a subdivision or combination.
 
(b) Notice of Adjustment. Whenever there is an adjustment to this Warrant under
this Section 8, the Company will forthwith cause a notice stating the adjustment
and the relevant Exercise Price to be mailed to the Holder of this Warrant. Such
notice shall show in detail the facts requiring such adjustment.
 
9. Treatment of Warrant Upon Acquisition.
 
(a) Treatment of Warrant at Acquisition.
 
(i) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition in which the sole consideration is cash or Marketable Securities,
either (i) Holder shall exercise its purchase right under this Warrant and such
exercise will be deemed effective immediately prior to the consummation of such
Acquisition, or (ii) if Holder elects not to exercise the Warrant, this Warrant
will expire upon the consummation of such Acquisition. The Company shall provide
the Holder with written notice of its request relating to the foregoing
(together with such reasonable information as the Holder may request in
connection with such contemplated Acquisition giving rise to such notice), which
is to be delivered to Holder not less than five (5) Business Days prior to the
closing of the proposed Acquisition.
 
 
 

--------------------------------------------------------------------------------

 

(ii) Upon the written request of the Company, Holder agrees that, in the event
of an Acquisition that is an “arms length” sale of all or substantially all of
the Company’s assets (and only its assets) to a third party that is not an
Affiliate (as defined below) of the Company (a “True Asset Sale”), either (i)
Holder shall exercise its purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition, or (ii) if Holder elects not to exercise the Warrant, this Warrant
will continue until the Expiration Date if the Company continues as a going
concern following the closing of any such True Asset Sale. The Company shall
provide the Holder with written notice of its request relating to the foregoing
(together with such reasonable information as the Holder may request in
connection with such contemplated Acquisition giving rise to such notice), which
is to be delivered to Holder not less than five (5) Business Days prior to the
closing of the proposed Acquisition.
 
(iii) Upon the closing of any Acquisition other than those particularly
described in subsections (i) and (ii) above, the successor entity shall assume
the obligations of this Warrant, and this Warrant shall be exercisable for the
same securities, cash, and property as would be payable for the shares issuable
upon exercise of the unexercised portion of this Warrant as if such Warrant
Shares were outstanding on the record date for the Acquisition and subsequent
closing. The Exercise Price and/or number of Warrant Shares shall be adjusted
accordingly.
 
(b) Definitions. As used in this Section 9:
 
(i) “Acquisition” shall mean any sale, license, or other disposition of all or
substantially all of the assets (including intellectual property, but excluding
licenses and strategic collaborations entered into in the ordinary course of
business) of the Company, or any reorganization, consolidation, merger or sale
of outstanding capital stock of the Company or any other transaction where the
holders of the Company's outstanding voting securities before the transaction
beneficially own less than a majority of the outstanding voting securities of
the surviving entity after the transaction.
 
(ii) “Affiliate” shall mean any person or entity that owns or controls directly
or indirectly fifty percent (50%) or more of the stock of Company (on an
as-converted to Common Stock basis), any person or entity that controls or is
controlled by or is under common control with such persons or entities, and each
of such person’s or entity’s officers, directors, joint venturers or partners,
as applicable.
 
(iii) “Business Day” shall mean any day except a Saturday, Sunday or other day
on which commercial banks in the City of New York or in Boston, Massachusetts
are required or authorized by law to close.
 
 
 

--------------------------------------------------------------------------------

 

(iv) “Marketable Securities” shall mean stock or other securities that may be
listed or quoted for trading on the date in question on the Nasdaq Capital
Market, the Nasdaq Global Market, the Nasdaq Global Select Market, or the New
York Stock Exchange.
 
10. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds.
 
11. Registration Rights. On or before December 31, 2008, the Company shall cause
to be prepared and filed with the Securities and Exchange Commission a
Registration Statement providing for the resale of all Warrant Shares then
outstanding for an offering to be made by Massachusetts Development Finance
Agency [or its anticipated assignee, Massachusetts Technology Park Corporation],
on a continuous basis pursuant to Rule 415. Such Registration Statement shall be
on Form S-3 (except if the Company is not then eligible to register for resale
the Warrant Shares on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith). The Company shall cause such
Registration Statement to be declared effective under the Securities Act as
promptly as reasonably possible after the filing thereof. The Company shall use
commercially reasonable efforts to keep the Registration Statement continuously
effective under the Securities Act until the date which is the earlier date of
when: (i) all Warrant Shares have been sold or (ii) all Warrant Shares covered
by such Registration Statement may be sold immediately without registration
under the Securities Act and without volume restrictions pursuant to Rule 144,
as determined by the counsel to the Company pursuant to a written opinion letter
to such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holder.
 
12. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.
 
13. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section prior to 5:00 p.m. (New York City or Boston,
Massachusetts time) on a Trading Day, (ii) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section on a day that is not a Trading
Day or later than 5:00 p.m. (New York City or Boston, Massachusetts time) on any
Trading Day, (iii) the Trading Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given. “Trading Day” means (a)
any day on which the Common Stock is listed and traded on the Nasdaq Stock
Market, or (b) if the Common Stock is not then listed and traded on the Nasdaq
Stock Market, then a day on which trading occurs on either the New York Stock
Exchange or the American Stock Exchange (together with the Nasdaq Stock Market,
each an “Eligible Market”) (or any successor thereto), or (c) if trading ceases
to occur on an Eligible Market (or any successor thereto), any day other than
Saturday, Sunday or other day on which commercial banks in New York City or
Boston, Massachusetts are authorized or required by law to remain closed.
 
14. The address for such notices or communications shall be as set forth below:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) if to the Company, at the office of the Company, 65 Middlesex Road,
Tyngsboro, MA 01879, Attention: James Spiezio, with copies to Edwards Angell
Palmer & Dodge LLP, 111 Huntington Avenue, Boston, Massachusetts 02199,
Attention: Albert Sokol, or
 
(b) if to the Holder, Massachusetts Development Finance Agency, 160 Federal
Street, Boston, MA 02110, Attention: Laura L. Canter with a copy to Sherin and
Lodgen, LLP, 101 Federal Street, Boston, MA 02110 Attention: Gary M. Markoff.
 
15. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
 
16. Transferability.
 
(a) This Warrant may not be assigned by the Company except to a successor in the
event of an Acquisition.
 
(b) No interest in this Warrant may be sold, assigned or otherwise transferred
by the holder without the prior written consent of the Company, not to be
unreasonably withheld in the event that Holder complies with this clause.
Neither this Warrant nor the Common Stock issuable upon exercise hereof have
been registered with the Securities and Exchange Commission or the securities
commission of any state in reliance upon an exemption from registration under
the Securities Act of 1933, as amended (the “Securities Act”), and, accordingly,
may not be sold, transferred, assigned or offered for same except pursuant to an
effective registration statement under the Securities Act or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in compliance with applicable state
securities laws or blue sky laws, to be documented in part by the Holder
providing the Company with an opinion of counsel reasonably satisfactory to the
Company stating that such sale, transfer or assignment is exempt from the
registration requirements of the Securities Act.  
 
17. Holder’s Representations, Warranties and Covenants. The Holder represents,
warrants and covenants that: (a) it (i) has such knowledge and experience in
financial and business matters that it is fully capable of evaluating the merits
and risks of an investment in the Warrant and Warrant Shares, (ii) can bear the
economic risk of its investment in the Warrant and Warrant Shares, (iii) has
been furnished with or has had full access to all of the publicly available
information that it considers necessary or appropriate for deciding whether to
acquire the Warrant and Warrant Shares, and (iv) has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of this Warrant and Warrant Shares; (b) it is familiar with the
business of and prospects for the Company; (c) it acknowledges that the Warrant
is issued by the Company in a transaction not involving any public offering
within the meaning of Section 4(2) of the Securities Act; (d) it intends that
only the state corporate and securities laws of the Commonwealth of
Massachusetts, together with the federal securities laws, govern the issuance
and exercise of the Warrant; (e) it is acquiring the Warrant and Warrant Shares
issuable upon exercise of the Warrant for investment for its own account, not
for the account of any other person, and not with a view to the resale or
distribution thereof, in whole or in part, in violation of the Securities Act or
applicable state securities law; and (f) the representations, warranties and
covenants contained in this Section 17 shall survive the execution and delivery
of this Warrant and the acquisition of the Warrant and Warrant Shares.
 
 
 

--------------------------------------------------------------------------------

 

18. Miscellaneous
 
(a) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares above the amount payable therefor on such exercise, (ii) will take all
such action as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
 
(b) GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAW THEREOF. EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE
INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE WARRANT (WHETHER BROUGHT AGAINST
A PARTY HERETO OR ITS RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS,
EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF BOSTON, MASSACHUSETTS. EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF BOSTON, MASSACHUSETTS FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF
THIS WARRANT), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS WARRANT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. IF EITHER PARTY SHALL COMMENCE AN ACTION OR
PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS WARRANT, THEN THE PREVAILING PARTY
IN SUCH ACTION OR PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS
REASONABLE ATTORNEYS FEES AND OTHER REASONABLE COSTS AND EXPENSES INCURRED WITH
THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH ACTION OR PROCEEDING.
 
 
 

--------------------------------------------------------------------------------

 

(c) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
(d) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
(e) The holder of this Warrant shall have no rights as a stockholder of the
Company by virtue of holding this Warrant.
 
(f) This Warrant, other than Section 11, shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns
pursuant to transfers in accordance with Section 16. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant.
 
(g) This Warrant may be amended only in writing signed by the Company and the
Holder and their successors and assigns pursuant to transfers in accordance with
Section 16.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
 

 
BEACON POWER CORPORATION
         
By:
 
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 

FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
To: Beacon Power Corporation
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Beacon Power Corporation, a Delaware corporation (the “Company”). Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.
 

 
1.
The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 

 
2.
The undersigned Holder hereby exercises its right to purchase _______________
Warrant Shares pursuant to the Warrant.

 

 
3.
The holder shall pay the sum of $____________ to the Company in accordance with
the terms of the Warrant.

 

 
4.
Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 

 
5.
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 

 
6.
The representations and warranties set forth in Section 16 of the Warrant are
true, and the covenants set forth in Section 16 of the Warrant have been
satisfied, on the date hereof.

 
Dated: ,
 
Name of Holder:
 
 
(Print)
 
 
By:
 
Name:
 
Title:
 
 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)


 
 

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of Beacon Power Corporation to
which the within Warrant relates and appoints ________________ attorney to
transfer said right on the books of Beacon Power Corporation with full power of
substitution in the premises.
 
Dated: ,
 

 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
 
Address of Transferee
 

 
In the presence of:

 
 

--------------------------------------------------------------------------------

 
 